CONNER, Judge,
dissenting.
I would grant the petition to rehear in this case. In my view a motion to alter or amend is not the same as a motion for a new trial. T.R.C.P. 59 which deals with motions for a new trial is similar to and patterned after Rule 59 of the Federal Rules of Civil Procedure. It is the settled federal rule that unless a motion for a new trial is granted by the trial court on its own motion, or is prayed for by one of the parties within the ten-day period provided in that rule so to do that the trial court has lost jurisdiction to grant a new trial. Peterman v. Chicago Rock Island and Pacific Railroad Co., 439 F.2d 88 (8th Cir. 1974); Lapiczak v. Zaist, 451 F.2d 79 (2nd Cir. 1971).
T.R.C.P. 59 clearly differentiates between a “Motion for a New Trial” and a “Motion to Alter or Amend Judgment.” Obviously, the purpose of the former is to, in effect, start the trial proceeding anew, while the purpose of the latter is to modify in some respect actions previously taken by the court without returning to “square one.” Therefore, I don’t believe the filing of a Motion to Alter or Amend by itself preserves in the trial court jurisdiction to order a new trial.
T.R.C.P. 59.04 provides as follows:
On Initiative of court. — Within thirty (SO) days after entry of judgment the court on its own initiative may alter or amend the judgment, or the court may order a new trial for any reason for which it might have granted a new trial on motion of a party where no such motion has been filed. After giving the *876parties notice and opportunity to be heard, the court may grant a motion for a new trial, timely filed and served, for reasons not stated in the motion. In either case, the court shall specify in its order the grounds for its action. (Emphasis supplied.)
The only difference in T.R.C.P. 59.04 and its federal counterpart, F.R.C.P. 59(d), is the time period provided, an additional twenty days being allowed in Tennessee. I believe that the trial judge lost jurisdiction to order a new trial at the conclusion of thirty days when there was filed no motion therefor or no action of the court on its own motion to that effect.
Except for my disagreement on the jurisdiction question I wholeheartedly concur with my brethren as to any future proceedings in the matter.